183 N.W.2d 924 (1971)
186 Neb. 449
Eugene BRAVO, Appellant,
v.
Stanley P. LACZ, Appellee.
No. 37567.
Supreme Court of Nebraska.
February 19, 1971.
Tesar, Reefe & Meazell, Omaha, for appellant.
Schmid, Ford, Snow & Mooney, D. Nick Caporale, John R. Timmermier, Omaha, for appellee.
Heard before WHITE, C. J., and CARTER, SPENCER, BOSLAUGH, SMITH, McCOWN, and NEWTON, JJ.
SMITH, Justice.
Plaintiff appeals after an adverse jury verdict on his pedestrian-automobile accident claim. He asserts instructional error and unfair restriction of his right of cross-examination.
The accident occurred at or near the intersection of 18th Street and Missouri Avenue, Omaha, on December 22, 1964, at 6 p.m. While plaintiff was walking southward across Missouri Avenue, an automobile operated by Marilyn Covalciuc approaching from the west slowed or stopped for him. An automobile driven by defendant was following the other automobile. *925 The two collided. Defendant's automobile continued forward and struck plaintiff.
The court did not instruct on an ordinance requirement of a horn signal. Absence of a horn signal under the circumstances was not evidence of negligence. There was no error.
The court had ruled that it would exclude certain cross-examination of Marilyn Covalciuc, a witness for defendant. Plaintiff sought only to prove that she had made a claim against defendant for damage sustained in the accident and that defendant had paid the claim. Plaintiff ostensibly was seeking to prove bias. Similar evidence has been held admissible. See Merk v. St. Louis Public Service Co. (Mo., 1957), 299 S.W.2d 446. It may suggest bias, but without other circumstances, the policy against inquiry into compromise and settlement of a disputed claim controls. In an automobile accident case it is not ordinarily prejudicial error for the court to exclude cross-examination of a witness for defendant to prove these facts: The witness made a claim against defendant for damage sustained in the accident, and defendant paid the claim. See, Shanowat v. Checker Taxi Co., Inc., 48 Ill.App.2d 81, 198 N.E.2d 573 (1964); Esser v. Brophey, 212 Minn. 194, 3 N.W.2d 3 (1942); Rynar v. Lincoln Transit Co., Inc., 129 N.J.L. 525, 30 A.2d 406 (1943).
The judgment is affirmed.
Affirmed.